Exhibit 10.2 PURCHASE AGREEMENT OF AMERICAN LOCKER GROUP INCORPORATED This PURCHASE AGREEMENT (this “ Agreement ”), dated as of August 12, 2014, is made and entered into by and among American Locker Group Incorporated, a Delaware corporation, and the persons identified on Schedule 2.1 hereto. In consideration of the mutual promises and conditions contained herein, the parties hereto hereby agree and covenant as follows: ARTICLE I. DEFINITIONS 1.1 The terms defined in this Section 1.1 shall have for all purposes of this Agreement the respective meanings specified in this Section 1.1
